Case 6:20-cv-01356-RRS-PJH Document 16 Filed 08/23/21 Page 1 of 1 PageID #: 119




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION


 BLAKE AARON BROUSSARD                                CASE NO. 6:20-CV-01356

 VERSUS                                               JUDGE ROBERT R. SUMMERHAYS

 RICKY FONTENOT, ET AL.                               MAG. JUDGE PATRICK J. HANNA


                                          JUDGMENT

        Before the Court is a motion to dismiss filed by purported defendant Daiquiris Supreme,

 Inc. (Rec. Doc. 10). This motion was referred to United States Magistrate Judge Patrick J. Hanna

 for report and recommendation. After an independent review of the record, and noting the absence

 of objections filed, this Court concludes that the Magistrate Judge’s report and recommendation is

 correct and adopts the findings and conclusions therein as its own. Accordingly,

        IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with the report and

 recommendation, the motion to dismiss filed by Daiquiris Supreme, Inc. (Rec. Doc. 10) is

 GRANTED and, accordingly, all claims by Plaintiff in this suit asserted against Daiquiris

 Supreme, Inc. are DISMISSED without prejudice pursuant to Fed. R. Civ. P. 4(m).

        Signed at Lafayette, Louisiana, this 23rd day of August, 2021.




                                                     ____________________________________
                                                     ROBERT R. SUMMERHAYS
                                                     UNITED STATES DISTRICT JUDGE
